In a negligence action to recover damages for personal injuries and loss of services, etc., plaintiffs appeal, on the ground of inadequacy, from a judgment of the Supreme Court, Westchester County, entered April 24, 1969 upon a jury verdict in favor of plaintiff Helen Barn-house in the amount of $10,000 and plaintiff Ray L. Barnhouse in the amount of $2,000 against the defendants Ladycliffe College and Rudolph W. Schnittert. Judgment reversed, on the law and on the facts, and new trial granted as against defendants Ladycliffe College and Rudolph W. Schnittert, solely on the issue of damages, with costs to abide the event, unless, within 30 days after entry of the order hereon, said defendants serve and file in the office of the clerk of the trial court a written stipulation consenting to increase the verdict against them in favor of plaintiff Helen Barnhouse to the sum of $20,000, to increase the verdict against them in favor of plaintiff Ray L. Barnhouse to the sum of $3,500, and to the entry of an amended judgment accordingly, in which event, the judgment, as so increased and amended, is affirmed, without costs. Plaintiff Helen Barnhouse’s permanent injuries included degeneration of the disc between the fifth and sixth cervical vertebrae, radiculitis and post-concussion syndrome. ¡She incurred protracted pain and partial disability and had to wear cervical collars, according to her activities, over an eight-year period. In our opinion, the awards to plaintiffs were inadequate to the extent indicated. Christ, P. J., Hopkins, Brennan and Benjamin, JJ., concur. (Beldock, P. J., deceased.)